 MAINE CATERERS. INC. AND W H. MAINE. INC505Maine Caterers, Inc. and W. H. Maine, Inc. andBrotherhood of Industrial Caterers. Case 1-CA- 17298August 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MMHBERSJENKINS AND PENEI.IOUpon a charge filed on March 21, 1980, byBrotherhood of Industrial Caterers, herein calledthe Union, and duly served on Maine Caterers,Inc., and W. H. Maine, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 1, issued a complaint and notice ofhearing on April 22, 1980, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 18,1979, following a Board election in Case I-RC-16143, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about February18, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On April25, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On May 20, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 30, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause.' Official notice is taken of the record in the representation proceed-ing, Case I-RC-16143, as the term "record" is defined in Secs. 102 68and 102.69(g) of the Board's Rules and Regulations. Series 8, as amendedSee LTV Electrosystems.Inc.. 166 NLRB 938 (1967), enfd 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co. 167 NLRB 151 (1967). enfd 415F2d 26 (5th Cir 1969); Inrterype Co v Penello. 29 F.Supp 573(D.C Va. 1967). Follelt Corp.. 164 NLRB 378 (1967). enfd 397 F 2d 91(7th Cir. 1968) Sec 9(d) of the NLRA, as amended251 NLRB No. 91Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the Board's Notice To Show Cause. Respondentset forth the following defenses: W. H. Maine, Inc..hereinafter referred to as Maine, Inc., is not en-gaged in commerce within the meaning of the Act;Maine, Inc., and Maine Caterers are not joint em-ployers for the purpose of "Jurisdiction" or "Unit"findings and conclusions under the Act; and thedrivers of Maine, Inc., are not employees withinthe meaning of the Act, but rather are independentcontractors. 2The record shows that Respondent in the under-lying representation case (I-RC-16143) raised thesame arguments; and that the Regional Director forRegion I in his Decision and Direction of Electionon April 5, 1979, determined that Maine Caterersand Maine, Inc., constituted a single employerwithin the meaning of the Act; that W. H. Maine,president of both corporations, testified in greatdetail concerning the operations of both corpora-tions, was present throughout the hearing while theissue was fully litigated, and had full opportunityto present and cross-examine witnesses; and thatthe nonsalaried driver salesmen are not accordedthat freedom which marks the independent con-tractor, but rather that Respondent has retained theright to control the means and manner by whichthe customers of Respondent are serviced. The Re-gional Director, therefore, concluded that the non-salaried driver-salesmen are employees within themeaning of the Act, and the unit sought was ap-propriate for collective-bargaining purposes.On April 24, 1979, Respondent filed with theBoard a request for review of the Regional Direc-tor's decision; and on May 8, 1979, the Board2 Respondent, in its objection to the Motion fr Summar) Judgnment.also states that counsel for Maine Caterers has asserlted continuousls thathe does not and has not been employed to represent W H Maine, IncThe record shows that counsel initially entered an appearance at thehearing for W. H Maine, Inc. filed an answer to the complaint on behalfof both W H Maine. Inc., and Maine Caterers, entered into unu.CessliIsettlement negotiations for both filed a request sith the Board on hllfof both for review of the Regional DiorecIlo'. Decsi in m I)lrectlion fElection; and responded to the Motilon for Summar5Judgniil on behah;ltof both Moreover. the record further shksm, t i Ise isuc if hether N H Maine I c, and Maine Caterers constitltted a sirlgle in mploscr 'asfully litigated at the hearinlg and hait Mr Nalrie. tIestified i length lon-cerning this issue, and and at ilo point requesled tillr fr fo her I I e tclllnony or additional itillesses 50hDECISIONS OF NA IONAI. LABOR RELATIONS BOARDdenied Respondent's request on the grounds that itraised no substantial issues warranting review.Review of the record establishes that the Unionwon the election conducted on May 10, 1979, andwas certified as bargaining representative on May18, 1979, by the Regional Director.The Union requested that Respondent begin col-lective-bargaining by letters dated June 21, 1979,and January 10 and 30, 1980. Respondent by letterdated February 18, 1980, refused, on the groundsthat "Maine Caterers does not recognize [theUnion] as the certified exclusive bargaining agentfor the independent contractors who operate MaineCaterers vehicles." This objection was originallyraised in the underlying representation case, in itsRequest to the Board for Review of the RegionalDirector's decision, and in its opposition to theMotion for Summary Judgment.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding."All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTMaine Caterers, Inc., is a Rhode Island corpora-tion engaged in the distribution and sale of food,beverage, and convenience items at its RhodeIsland location. W. H. Maine, Inc. (hereinaftercalled Maine, Inc.), also a Rhode Island corpora-tion, is engaged in the leasing of catering trucksand routes to driver-salesmen who sell and distrib-ute the products of Maine Caterers. The partiesstipulated that Maine Caterers is engaged in com-merce in that it has a gross volume in excess of$500,000 per year, and annually receives goods:' Sec Prlthurgh Plat' Glat. Co v. '.L.R.B., 313 r S 146, 162 (1941)Rules and Rcgulalion, of the HBoard, Sec. 102 67(f1 and IO2 6h9(c).valued in excess of $50,000 directly from suppliersoutside the State.William H. Maine is the president, treasurer, andsecretary of Maine Caterers. His brother, HenryMaine, is the vice president. William H. Maine isalso the president, vice president, and secretary-treasurer of Maine, Inc. William H. Maine owns allthe stock in both corporations. Neither corporationhas a board of directors. The corporations are to-tally dependent upon each other since the productsof Maine Caterers are distributed solely by thetrucks of Maine, Inc., and the trucks of Maine,Inc., are leased solely to the driver-salesmen. Thetrucks owned by Maine, Inc., carry the name"Maine Caterers." The Regional Director found,and we agree, that inasmuch as Maine Caterers andMaine, Inc., have common ownership, commoncontrol, common management, and integration ofoperations, they constitute a single employer withinthe meaning of the Act. As such, jurisdiction overMaine, Inc., is established by the commerce stipula-tions entered into by the parties with respect toMaine Caterers. Film Projects, Inc. d/b/a CapitolTheatre. Capitol Rock, Inc., and Monarch Entertain-ment Bureau, Inc., 231 NLRB 1370, 1374-75(1977), Marsal Transport, Inc., Salvador Sisneros, d/b/a International Transportation Co., 199 NLRB689, 691 (1972).We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOI.VEDBrotherhood of Industrial Caterers is a labor or-ganization within the meaning of Section 2(5) ofthe Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All nonsalaried driver-salesmen employed byMaine Caterers, Inc. and W. H. Maine, Inc., atits Warwick, Rhode Island, location, but ex-cluding all salaried driver-salesmen, all otheremployees, office clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act. MAINE CATERERS, INC. AND W'. H. MAINE INC5072. The certificationOn May 10, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 1, designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on May 18, 1979, andthe Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 21, 1979, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 18, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 18, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company. Inc..136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Maine Caterers, Inc., and W. H. Maine, Inc.,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Brotherhood of Industrial Caterers is a labororganization within the meaning of Section 2(5) ofthe Act.3. All non salaried driver-salesmen employed byMaine Caterers, Inc., and W. H. Maine, Inc., at itsWarwick, Rhode Island, location, but excluding allsalaried driver-salesmen, all other employees, officeclerical employees, professional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since May 18, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 18, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act. 5...I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Maine Caterers, Inc., and W. H. Maine, Inc., War-wick, Rhode Island, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Brotherhood of In-dustrial Caterers as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All nonsalaried driver-salesmen employed byMaine Caterers, Inc., and W. H. Maine, Inc.,at its Warwick, Rhode Island, location, but ex-cluding all salaried driver-salesmen, all otheremployees, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at 125 Kilvert Street, Warwick, RhodeIsland, copies of the attached notice marked "Ap-pendix."4Copies of said notice, on forms providedby the Regional Director for Region 1, after beingduly signed by Respondent's representative, shall4 In the es'ent that this Order is enforced by a Judgment of a UnitedStates Curt of Appeals. the words in the notice reading "Posted by)rder of the National Labor Relations Board" shall read "Posted Pursu-anlt to a Judgment f the United States Court of Appeals Enforcing anOrder of the National Relations Board."be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Brotherhood of Industrial Caterers as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All nonsalaried driver-salesmen employed atour Warwick, Rhode Island, location, butexcluding all salaried driver-salesmen, allother employees, office clerical employees,professional employees, guards and supervi-sors as defined in the Act.MAINE CATERERS, INC. AND W. H.MAINE, INC.